NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted May 17, 2019*
                                Decided May 17, 2019

                                        Before

                        MICHAEL S. KANNE, Circuit Judge

                        AMY C. BARRETT, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

No. 18-2693

MARTAZZ WILLIAMS,                                Appeal from the United States District
    Petitioner-Appellant,                        Court for the Southern District of Indiana,
                                                 Indianapolis Division.
      v.
                                                 No. 1:18-cv-01552-RLY-TAB
WILLIAM HYATTE,
     Respondent-Appellee.                        Richard L. Young,
                                                 Judge.

                                      ORDER

       Indiana inmate Martazz Williams petitioned for a writ of habeas corpus under
28 U.S.C. § 2254 to contest the discipline he received after being found guilty of
possessing a controlled substance. The district court denied the petition, concluding
that Williams received due process at his disciplinary proceedings. We affirm.




      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18-2693                                                                        Page 2

       In 2017, while incarcerated at Heritage Trail Correctional Facility in Plainfield,
Indiana, Williams was charged with possessing a controlled substance in violation of
the prison disciplinary code. On the conduct report, the charging officer wrote that,
while performing rounds, he came upon three inmates, including Williams, in Unit 7’s
“two man room.” The officer searched the inmates and found a strip of Suboxone
(a brand-name opioid) in Williams’s sock.
        After he was notified of the charge, Williams requested “camera review” of the
unit to prove “that nothing was taken from [his] cell.” The prison denied his request,
explaining, on a pre-hearing screening report, that there were “no camera[s] available.”
The denial was based at least in part on a statement by Officer Micheala Oberholtzer
noting that “[t]here are no cameras located in Unit 7 – upper 4 man room.” Oberholtzer
later clarified in a declaration that she “meant to say that there are no cameras … in the
two man room,” adding that “[t]here is no video footage available to be provided.”
       At the disciplinary hearing, the hearing officer considered staff reports, a
statement from Williams, and a photograph of the Suboxone, and found Williams guilty
of possessing a controlled substance. The officer sanctioned him by revoking 180 days
of earned good-time credits and demoting him to a lower credit-earning class. Williams
unsuccessfully appealed the decision to the warden and the state appeal review officer.
       Williams then petitioned for a writ of habeas corpus under 28 U.S.C. § 2254,
alleging that the prison violated due process by denying him exculpatory video
evidence. He contended that he was entitled to video footage from cameras in either the
two-man cell (“the correct incident location”) or the unit’s 60-bed area (from where a
camera could “see inside” the two-man cell). This footage, he maintained, would have
“proved that the officer didn’t get anything off [of him].” In a reply brief, he also
contested the appropriateness of the document that the prison used to pronounce its
pre-hearing evidentiary rulings and asked the court to consider “ground four” in his
habeas petition: a due-process challenge to the administrative appeal process based on
alleged errors on the documents denying his internal appeals.
       The district court denied Williams’s petition, finding no due-process violation in
his disciplinary proceedings. Noting Oberholtzer’s declaration, it concluded that
Williams was not improperly denied footage of the two-man room because he is not
entitled to evidence that does not exist. Further, the court determined, video of the
60-bed area “would not have been exculpatory” because it would have only a “remote
possibility” of displaying the entrance to the two-man cell, and thus would be unlikely
to show whether the officer removed anything from Williams’s body. The court did not
No. 18-2693                                                                             Page 3

address the arguments flagged in the reply brief, noting that Williams had waived them
by raising them for the first time in his reply.
        On appeal, Williams challenges the denial of video evidence from cameras in the
60-bed area by introducing a new argument about the evidence’s importance. He now
urges that this footage would have shown that the officer who wrote the conduct report
“never approach[ed] or enter[ed] the [two-man] cell, indicating that the incident never
occurred.” But this argument impermissibly departs from what he alleged in his habeas
petition: that the footage would show the inside of the two-man cell—“where the
incident occurred”—to prove that the officer “didn’t get anything” off of him. Unlike
his appellate brief, Williams’s petition did not allege that he never interacted with the
officer. Waiver rules apply in the habeas context, Ben-Yisrayl v. Neal, 857 F.3d 745, 747
(7th Cir. 2017), and Williams waived this argument by not raising it in his petition.
       Williams also contends that the district court erred by failing to consider his
remaining arguments—his challenges to the document used to convey the denials of his
evidentiary requests and to the administrative appeal process. He maintains that he
raised these arguments on page six of his habeas petition—a page that inexplicably was
omitted from the scanned version of his petition that appeared on the district court’s
electronic docket. The record supports Williams’s position; the fifth (and final) page of
the docketed petition ends mid-sentence, and the signature page is missing.
        However, even if the district court erred in finding these two arguments waived,
the error was harmless. (We have discretion to reach the merits of a habeas claim that
was not first considered by the district court, see Freeman v. Chandler, 645 F.3d 863, 868
(7th Cir. 2011), and we do so here.) Regarding the first argument, Williams insists that
prison officials violated internal policy by using a pre-hearing report to set forth its
reasons for denying his evidentiary requests. But the Constitution does not require that
officials justify an evidentiary ruling in the administrative record at all, see Ponte v. Real,
471 U.S. 491, 497 (1985); Piggie v. McBride, 277 F.3d 922, 925 (7th Cir. 2002), and a
violation of prison policy is a state-law matter and thus cannot provide a basis for
federal habeas relief, see Estelle v. McGuire, 502 U.S. 62, 67–68 (1991). As for the appeals
process, Williams complains of two flaws: the deputy warden, not the warden, signed
the denial of his first appeal, and the state appeal review officer hand-corrected the
printed case number on the denial of his second appeal. But he has not shown how
either alleged error violated his due-process rights, see Wolff v. McDonnell, 418 U.S. 539,
564–66 (1974), or prejudiced him in any way, so this argument fails.
                                                                                  AFFIRMED